              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 MODESTA BENCOMO,

                           Plaintiff,

 v.                                                  Case No. 18-CV-1259-JPS



 FORSTER & GARBUS LLP, TD BANK
 USA NA, and TARGET
 CORPORATION,

                           Defendants.


1.     INTRODUCTION

       The plaintiff, Modesta Bencomo (“Bencomo”), alleges in her

amended complaint several causes of action, both on behalf of herself and

on behalf of a putative class, for violations of the Fair Debt Collection

Practices Act (“FDCPA”) and the Wisconsin Consumer Act (“WCA”).

(Docket #14). The alleged violations arise out of a debt collection letter she

received from Forster & Garbus LLP (“Forster”) regarding her delinquent

Target-brand credit card account. Id. She has sued Forster, the debt collector

who sent the letter; TD Bank USA, N.A. (“TD Bank”), who issued and held

Bencomo’s credit card account; and Target Corporation (“Target”), the

servicer of the store-branded credit card account.

       On October 23, 2018, Forster filed a motion to dismiss Bencomo’s

amended complaint. (Docket #18). On December 3, 2018, TD Bank and

Target filed a joint motion to dismiss the amended complaint. (Docket #25).

Both motions are fully briefed and ripe for adjudication. For the reasons

stated below, both must be granted.



                           Page 1 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 1 of 19 Document 56
2.     STANDARDS OF REVIEW

       2.1     Rule 12(b)(6) Standard

       The defendants have moved to dismiss Bencomo’s amended

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a viable claim for relief. To state a viable claim, a complaint must

provide “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint

must give “fair notice of what the . . . claim is and the grounds upon which

it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

       In reviewing Bencomo’s amended complaint, the Court is required

to “accept as true all of the well-pleaded facts in the complaint and draw all

reasonable inferences in [Plaintiff’s] favor[.]” Kubiak v. City of Chi., 810 F.3d

476, 480–81 (7th Cir. 2016) (citation omitted). Dismissal is appropriate only

“if it appears beyond doubt that the plaintiff could prove no set of facts in

support of [her] claim that would entitle [her] to the relief requested.” Enger

v. Chi. Carriage Cab Corp., 812 F.3d 565, 568 (7th Cir. 2016).

       2.2     FDCPA Framework

       In the Seventh Circuit, FDCPA claims are evaluated under the

objective “unsophisticated consumer standard.” Gruber v. Creditors' Prot.

Serv., Inc., 742 F.3d 271, 273 (7th Cir. 2014). Such a person may, on one hand,

be “uninformed, naive, or trusting, but on the other hand [she] does possess

rudimentary knowledge about the financial world, is wise enough to read

collection notices with added care, possesses reasonable intelligence and is

capable of making basic logical deductions and inferences.” Id. (internal

quotation marks omitted). Additionally, “while the unsophisticated

consumer may tend to read collection letters literally, [she] does not

interpret them in a bizarre or idiosyncratic fashion.” Id. at 274 (internal



                           Page 2 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 2 of 19 Document 56
quotation marks omitted). If not even “a significant fraction of the

population would be misled” by the debt collector’s letter, dismissal is

required. Id. (quoting Zemeckis v. Global Credit & Collection Corp., 679 F.3d

632, 636 (7th Cir. 2012)).

       Courts in the Seventh Circuit treat the question of whether an

unsophisticated consumer would find certain debt collection language

misleading as a question of fact. Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir.

2012). To frame the court’s analysis of that question, the Seventh Circuit has

set out three categories of § 1692e cases. Id. The first category includes cases

in which the allegedly offensive language is plainly not misleading. Id. In

these cases, “no extrinsic evidence is needed to show that the reasonable

unsophisticated consumer would not be confused by the pertinent

language.” Id. The second category includes language that is not misleading

or confusing on its face but has the potential to be misleading to the

unsophisticated consumer. Id. If a case falls into this category, the plaintiff

must produce “extrinsic evidence, such as consumer surveys, to prove that

unsophisticated consumers do in fact find the challenged statements

misleading or deceptive.” Id. The final category includes cases involving

letters that are plainly deceptive or misleading, and therefore do not require

any extrinsic evidence for the plaintiff to prevail. Id. at 801.

3.     RELEVANT ALLEGATIONS

       On or around June 12, 2018, Forster, a New York law firm engaged

in the business of debt collection, mailed a letter to Bencomo regarding a

debt she owed to “TD BANK USA, N.A. – CREDITOR/TARGET CREDIT

CARD” (hereinafter, the “Letter”). (Docket #14-1). TD Bank issues and

holds credit card accounts, including store-brand credit card accounts from




                           Page 3 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 3 of 19 Document 56
merchants like Target and other retail stores. Target is the servicer of Target

store-branded credit card accounts.

       The debt Forster was attempting to collect was a store-branded credit

card account, used only for Bencomo’s purchase of household goods at

Target stores. Bencomo believes the Letter is a form letter, generated by a

computer, with the information specific to her inserted by computer.

       The Letter is printed on Forster’s letterhead and identifies Forster as

a “New York law firm.” Id. The subject line indicates that the “MINIMUM

AMOUNT due by July 8, 2018” was $392.00 and the “FULL BALANCE”

was $2,019.38. Id. The first sentence of the Letter states that “[t]he above

referenced account has been referred to this firm for collection. The Full

Balance shown above is the full amount owed as of the date of this letter.”

Id. The Letter goes on to explain that “[t]he Minimum Amount Due shown

above is an amount that if paid by the due date above will bring your

account to a current status and stop collections (unless your account goes

past due in the future). The account will then be returned to our client.” Id.

The Letter then provides statutorily-mandated information about

Bencomo’s right to dispute the validity of the debt and her timeframe for

doing so, known as the validation period. Id. Finally, the Letter closes with

information about how to pay the debt, as well as this language about

Forster’s role in collecting the debt:

       At this time we are only acting as a debt collector. Attorneys
       may act as debt collectors. Our firm will not commence a suit
       against you. However, if we are not able to resolve this
       account with you, our client may consider additional
       remedies to recover the balance due. . . . Please note that we
       are required, under federal law to advise you that we are debt
       collectors and any information we obtain will be used in
       attempting to collet this debt.

Id.

                           Page 4 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 4 of 19 Document 56
       Bencomo alleges that at the time this Letter was mailed to her, no

attorney at Forster had reviewed any documentation underlying the

alleged debt. No attorney at Forster had exercised his or her professional

judgment to determine that Bencomo was delinquent in her debt and a

candidate for legal action. Finally, Bencomo also alleges that TD Bank and

Target approved the language in Forster’s debt collection letters, including

the language described above.

4.     ANALYSIS

       Counts One, Two, and Three of Bencomo’s amended complaint,

lodged only against Forster, allege violations of the FDCPA. Count One

alleges that the Letter creates the false impression that an attorney at Forster

had personally reviewed the circumstances of Becomo’s debt, in violation

of 15 U.S.C. §§ 1692e, 1692e(3), 1692e(10), and 1692f. Count Two alleges that

the Letter represents to the consumer that Forster, the creditor, or some

other attorney “may consider additional remedies” during the validation

period without explaining how those “additional remedies” fit together

with the consumer’s right to dispute the debt, in violation of 15 U.S.C.

§§ 1692e, 1692e(5), 1692e(10), 1692g(a)(4), and 1692g(b). Count Three alleges

that the Letter equivocates as to whether Forster was attempting to resolve

the entire account or was attempting to collect only the minimum payment,

in violation 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(10), and 1692g(a)(1).

       Count Four is the only claim lodged against all defendants. In it,

Bencomo alleges a violation of the WCA based on the Letter giving the false

impression that an attorney at Forster had personally reviewed the

circumstances of Bencomo’s debt. As to TD Bank and Target in particular,

Bencomo alleges they authorized Forster to misrepresent its degree of




                           Page 5 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 5 of 19 Document 56
attorney involvement and approved the ambiguous language that purports

to disclaim meaningful attorney involvement.

       4.1    Count One: FDCPA Violation Based on Attorney-
              Involvement Disclaimer

       The FDCPA is intended, as its name suggests, to “eliminate abusive

debt collection practices.” 15 U.S.C. § 1692(e). It contains a number of

subsections which regulate certain debt collection practices. In the first

Count of her amended complaint, Bencomo claims that Forster’s Letter

violated two of those subsections. The first is Section 1692e, which prohibits

the use of false or misleading representations in the collection of a debt. Id.

§ 1692e. The second is Section 1692f, which disallows the use of “unfair or

unconscionable means” in collecting debts. Id. § 1692f. Each of these

subsections have, in turn, enumerated subparts providing specific

examples of prohibited conduct. Id. §§ 1692e, f. Bencomo cites specifically

to the subparts at §§ 1692e(3) (prohibiting the “false representation or

implication that any individual is an attorney or that any communication is

from an attorney”) and 1692e(10) (prohibiting the “use of any false

representation or deceptive means to collect or attempt to collect any debt

or to obtain information concerning a consumer”). The subparts do not,

however, limit the general application of each section’s preamble.

       Bencomo’s claim in Count One, under all the subsections she cites, is

that Forster’s attorney-involvement disclaimer is confusing and ambiguous

as to whether an attorney with Forster had, in fact, reviewed her file. Recall

the language of Forster’s disclaimer: “At this time we are only acting as a

debt collector. Attorneys may act as debt collectors. Our firm will not

commence a suit against you. However, if we are not able to resolve this

account with you, our client may consider additional remedies.” (Docket

#14-1). Forster argues that this language is plainly not misleading.

                           Page 6 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 6 of 19 Document 56
              4.1.1   Section 1692e

       The Court will begin its analysis of Count One by determining

whether Bencomo has stated a claim based on the attorney-involvement

disclaimer under Section 1692e.

       Attorneys may act as debt collectors without violating the FDCPA so

long as they are clear about the capacity in which they are acting in the debt

collection process. A collection letter misleads a debtor as to an attorney’s

status when the letter “appear[s] to be sent by an attorney without the

attorney’s having both reviewed the debtor’s file and gained some

knowledge about the specific debt.” Irwin v. Mascott, 112 F. Supp. 2d 937,

949 (N.D. Cal. 2000) (citation omitted). A collection letter from an attorney

that contains a disclaimer, however, does not violate the FDCPA if the least

sophisticated consumer, reading the letter, would understand that the

attorney had not reviewed the facts of his or her case. See Greco v. Trauner,

Cohen & Thomas, L.L.P., 412 F.3d 360, 361–62 (2d Cir. 2005).

       The parties cite extensively to the Greco case from the Second Circuit,

which involved an attorney-involvement disclaimer similar to the one in

this case. Though not controlling, the Court finds the Greco analysis

persuasive, as have numerous courts across the country. The consumer in

that case received a letter printed on a law firm’s letterhead with the firm’s

name on the signature block but no attorney signature. Id. at 361. The letter

stated that the law firm represented the creditor for “collection and such

action as necessary to protect our client.” Id. The letter also contained the

following disclaimer: “At this time, no attorney with this firm has

personally reviewed the particular circumstances of your account.

However, if you fail to contact this office, our client may consider additional




                           Page 7 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 7 of 19 Document 56
remedies to recover the balance due.” Id. The consumer filed suit alleging

that the letter violated Sections 1692e(3) and (10) of the FDCPA. Id. at 362.

       The Second Circuit affirmed the district court’s dismissal,

concluding that the disclaimer adequately explained the limited extent of

any attorney involvement in collecting the debt. Id. at 365. In doing so, the

court stated that

       [A]ttorneys can participate in debt collection in any number
       of ways, without contravening the FDCPA, so long as their
       status as attorneys is not misleading. Put another way, our
       prior precedents demonstrate that an attorney can, in fact,
       send a debt collection letter without being meaningfully
       involved as an attorney within the collection process, so long
       as that letter includes disclaimers that should make clear even
       to the “least sophisticated consumer” that the law firm or
       attorney sending the letter is not, at the time of the letter’s
       transmission, acting as an attorney.

Id. at 364.

       In this case, the attorney-involvement disclaimer in the Letter

explicitly states that Forster was only acting as a debt collector at the time

of the letter’s transmission. Bencomo would like this Court to require more

than that; she believes the disclaimer must also include language

specifically indicating that “no attorney with this firm has personally

reviewed the particular circumstances of your account,” as in the Greco

letter. Greco, 412 F.3d at 361. But the Greco disclaimer language is not the

exclusive means of conveying to a consumer in a non-confusing way that

the law firm sending the letter is acting only as a debt collector. Forster’s

language is sufficient to meet this goal.

       Further, like the language in Greco, the Letter’s disclaimer is short

and straightforward, and it does not refer to “claims” or “litigation,” or use

any other language that suggests impending court action. To the contrary,



                           Page 8 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 8 of 19 Document 56
it explicitly notes that “[o]ur firm will not commence a suit against you.”

(Docket #14-1). Forster concludes by stating that if “we are not able to

resolve this account with you, our client may consider additional remedies.”

Id. (emphasis added). Finally, no attorney signature appears on the Letter.

With all of this unambiguous information, the reasonable consumer would

understand that Forster sent the Letter as a debt collector, not as a law firm

intending to litigate.

       Bencomo suggests a different way the disclaimer could be

understood by a consumer. She argues that lay people do not necessarily

associate the terms “law firm” and “attorneys” as meaning the same thing.

Therefore, although the unsophisticated consumer might understand the

first sentence of the Letter’s disclaimer to mean that Forster, the law firm,

was “only acting as a debt collector” and “will not commence a suit,” that

the attorneys at the firm, who are different from the firm itself, may have

acted in a lawyerly capacity with respect to the debt, and may have

reviewed the consumer’s account with an eye toward litigation. The Court

does not agree. This proposed interpretation of the Letter is at best

idiosyncratic, and at worst frivolous. Even the unsophisticated consumer

would not interpret Forster’s Letter in such a “bizarre [and] idiosyncratic

fashion.” Gruber, 742 F.3d at 274.

       In sum, the Court concludes that the unsophisticated consumer,

reading the Letter sent by Forster in this case, would understand that

Forster’s role in sending the Letter was as a debt collector, not as a lawyer.

The Letter is “plainly not misleading” on this point. Bencomo’s Section

1692e claims in Count One will be dismissed.




                           Page 9 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 9 of 19 Document 56
              4.1.2   Section 1692f

       Count One also alleges a violation of Section 1692f. Bencomo does

not argue that this claim is based on a different theory than is her Section

1692e claim; indeed, the allegations are the same for both sections.

       As this Court explained in an order on summary judgment in an

FDCPA case last year, see Riel v. Immediate Credit Recovery Inc., No. 17-CV-

440-JPS, 2018 WL 502659, at *2 n.3 (E.D. Wis. Jan. 22, 2018), Section 1692f is

viewed as a catch-all provision for improper collection activity not

addressed by other FDCPA provisions, and its “prohibition on unfairness

is as vague as they come.” Todd v. Collecto, Inc., 731 F.3d 734, 739 (7th Cir.

2013). With that in mind, courts are reluctant to allow a Section 1692f claim

to proceed on the same facts which underlie an alleged violation of a more

specific provision. See Vanhuss v. Kohn Law Firm S.C., 127 F. Supp. 3d 980,

989 (W.D. Wis. 2015) (collecting cases).

       Bencomo’s amended complaint, (Docket #14 at 22–23), and her brief

in opposition to Forster’s motion, (Docket #21 at 8–18), confirm that both

the facts and legal theory of her Section 1692f claim stem from the allegedly

misleading attorney-involvement disclaimer in the Letter, which is the sole

basis of her Section 1692e claim in Count One. In light of the foregoing, and

for the reasons already given with respect to her Section 1692e claims in

Count One, Bencomo’s Section 1692f claim must also be dismissed.

       4.2    Count Two: FDCPA Violation Based on Threat of Litigation

       In Count Two, Bencomo alleges violations of Section 1692e(5), which

prohibits debt collectors from threatening to take any action that cannot

legally be taken or that is not intended to be taken, and Section 1692g(b),

which prohibits debt collectors from making representations that are

inconsistent with the disclosure of the consumer’s validation rights. She



                          Page 10 of 19
Case 2:18-cv-01259-JPS Filed 07/15/19 Page 10 of 19 Document 56
insists that these claims are “inextricably intertwined,” (Docket #21 at 19),

and should therefore be analyzed together. The Court will indulge her.

       Bencomo argues that Forster’s Letter violates both prohibitions

because it demands that Bencomo tender the “minimum amount” by July

8, 2018, which is before the end of the validation period, and then later states

that “if we are not able to resolve this account with you, our client may

consider additional remedies to recover the balance due.” (Docket #14-1).

In other words, Bencomo argues that the unsophisticated consumer would

understand the representation that Forster was only acting as a debt

collector “at this time” alongside the statement that the creditor “may

consider additional remedies” to be a threat that legal action will be taken

against her if she does not resolve the account before July 8, 2018—before

the end of the validation period.

       The first problem with Bencomo’s theory is that the Letter expressly

disavows any intention on Forster’s part to sue Bencomo. The Letter states,

clearly and unambiguously, that “[o]ur firm will not commence a suit

against you.” (Docket #14-1). Bencomo argues that this language “is easily

and plausibly understood to mean that Forster will refer the account to local

counsel licensed to practice in Wisconsin if the consumer does not make her

payment by the payment deadline, and before the validation period has

run.” (Docket #21 at 21). But her reading is implausible. The Letter nowhere

mentions retention of local counsel. Further, instead of leaving open the

possibility that Forster was considering referring the debt to other lawyers,

the Letter explicitly states that if Forster could not resolve the debt, it would

give the account back to its client, who would then decide what “additional

remedies” it wanted to pursue.




                          Page 11 of 19
Case 2:18-cv-01259-JPS Filed 07/15/19 Page 11 of 19 Document 56
       Bencomo also argues that the “additional remedies” language

overshadows, or is inconsistent with, the disclosure of the consumer’s right

to dispute the debt. See 15 U.S.C. § 1692g(b). Because the “minimum

amount” payment deadline is before the end of the validation period, and

because the Letter said the creditor might consider other remedies if the

account is not resolved, Bencomo believes a consumer might “wonder what

good it would do him to dispute the debt if he can’t stave off a lawsuit.”

(Docket #21 at 24) (quoting Bartlett v. Heibl, 128 F.3d 497, 501 (7th Cir. 1997)).

       But this potential confusion is resolved by another paragraph in the

Letter: “Your right to dispute the validity of this debt or any portion thereof,

or to seek verification of the debt as stated in the above paragraph, is not

affected by the minimum payment due date. If you make the minimum

payment due by the due date, you may still exercise your right to dispute

or request verification of indebtedness.” (Docket #14-1). The Seventh

Circuit has made clear that the validation period is not a grace period, and

a debt collector may demand payment and pursue collection efforts within

the validation period. Durkin v. Equifax Servs., Inc., 406 F. 3d at 416–17 (7th

Cir. 2005). Forster was well within its rights to demand payment and also

inform Bencomo that the creditor may pursue “additional remedies” if the

debt was not resolved, all in the same letter.

       Bencomo has not plausibly alleged that the Letter falsely threatens

litigation or contains language that overshadows the notice of the debtor’s

rights under Section 1692g. Bencomo has failed to state a claim in Count

Two for violation of Sections 1692e or 1692g.1


       1 After briefing on the pending motions to dismiss concluded, Bencomo
filed a motion for leave to file a second amended complaint, in which she seeks to
add a new theory under Section 1692g related to the Letter’s validation notice. That
theory is not addressed here because it was not part of Bencomo’s amended

                           Page 12 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 12 of 19 Document 56
       4.3     Count Three: FDCPA Violation Based on Amount Due

       In Count Three, Bencomo again alleges violations of Sections 1692e

and 1692g, this time because the Letter allegedly equivocates as to whether

Forster is attempting to resolve the account entirely, by collecting the full

balance, or is attempting to collect only the minimum amount due. Both

amounts are listed in the Letter, along with sentence-length descriptions of

what constitutes the “minimum amount” due and the “full balance.” The

Letter states that if Bencomo pays the minimum amount owed, her account

would then be current and would be returned to the creditor.

       The FDCPA “requires that any dunning letter by a debt collector as

defined by the Act state ‘the amount of the debt’ that the debt collector is

trying to collect.” Chuway v. Nat'l Action Fin. Servs., Inc., 362 F.3d 944, 946–

47 (7th Cir. 2004) (citing 15 U.S.C. § 1692g(a)(1); Miller v. McCalla, Raymer,

Padrick, Cobb, Nichols & Clark, L.L.C., 214 F.3d 872, 875 (7th Cir. 2000)). The

letter must provide this information “clearly enough that the recipient is

likely to understand it.” Id. at 948 (citations omitted).

       Bencomo points to two problems with the way the Letter states the

amount that Forster was attempting to collect. First, the “minimum amount

due” was listed as $392.00. Bencomo argues this could not have been the

amount that was already past due, because the next statement she received

from Target shows that the past due amount as of July 11, 2018 (a month

after the Letter was sent) was also $392.00. (Docket #14-2). In other words,

the “minimum amount” Forster was trying to collect with its June 12, 2018

Letter must have included both the past due amount and an amount that

did not become overdue until early July 2018.



complaint or her brief in opposition to the instant motions. The Court will address
that new proposed theory supra.

                          Page 13 of 19
Case 2:18-cv-01259-JPS Filed 07/15/19 Page 13 of 19 Document 56
       In Bencomo’s view, this is a problem because a debt collector must

inform the consumer of the past due amount. The Court is not persuaded.

For support, Bencomo points to several Seventh Circuit cases that discuss

the requirement that a debt collector state the “amount of the debt” in its

collection letters. Barnes v. Advanced Call Ctr. Techs., LLC, 493 F.3d 838, 840

(7th Cir. 2007); Olson v. Risk Mgmt. Alternatives, Inc., 366 F.3d 509, 513 (7th

Cir. 2004); Chuway, 362 F.3d at 946–47. The court in each of these cases

discussed the amount the collector was seeking in relation to how that

information was presented to the debtor.

       Though it happened to be the case in Barnes that the amount the debt

collector was seeking was the past due amount, it isn’t clear that was also

true in Olson and Chuway. In Olson, the letters contained both a “Balance”

and an amount “Now Due,” the latter of which the court described as “the

portion of the balance that the creditor will accept for the time being until

the next bill arrives.” Olson, 366 F.3d at 513. In Chuway, the letter stated that

the “balance” of the debt was $367.42; that was the entire amount the

collection firm was retained to collect, and was presumably past due

amounts, but the decision does not make that fact clear. Chuway, 362 F.3d

at 947. In sum, the Court does not find that these cases stand for the

proposition that “amount of the debt,” as used in 15 U.S.C. § 1692g(a)(1),

means exclusively past-due amounts.

       The more natural reading of the holdings in Chuway, Olson, and

Barnes is that a collection letter must include the amount the letter-sender

has been engaged to pursue, as opposed to, for example, the total amount

due to the creditor (though Olson teaches that also including the total

principal balance does not necessarily render the letter violative of the

FDCPA, Olson, 366 F.3d at 513).



                          Page 14 of 19
Case 2:18-cv-01259-JPS Filed 07/15/19 Page 14 of 19 Document 56
       With that framework in mind, Forster’s Letter is unambiguous as to

the amount of the debt. It states that the “minimum amount” due by July 8,

2018 was $392.00, and that payment of this amount to Target would bring

Bencomo’s account to “current status.” This is entirely consistent with the

July 11, 2018 Target account statement that Bencomo attached to her

complaint. As of the date of Forster’s letter, $392.00 was due to bring the

account current (meaning it included the current installment), and as of the

date of Target’s next statement, that amount had not been paid and was

therefore listed as “past due.” The Letter is not confusing or misleading on

this point.

       The second problem Bencomo identifies is that, in her view, the

Letter is confusing on its face as to whether Forster had been hired to collect

the “full balance” or the “minimum amount.” She concedes that the Letter

requests that Bencomo pay the “minimum amount” in order to bring her

account current, at which time Forster would return the account to the

creditor. But Bencomo argues that subsequent language confuses this point

by stating that the consumer can request verification of “any portion” of the

debt, and by stating that the creditor may try to recover the “balance due”

if Forster was unable to resolve the account.

       Again, Bencomo’s confusion is strained and disingenuous. The

Letter accurately informs Bencomo that the balance on her account was

$2,019.38, and that the minimum amount she needed to pay in order to

bring her account current was $392.00. These amounts match up with the

amounts listed on the next Target statement Bencomo received. Not even

an unsophisticated consumer would be confused as to how much she owed

based on this Letter.




                          Page 15 of 19
Case 2:18-cv-01259-JPS Filed 07/15/19 Page 15 of 19 Document 56
      Bencomo has not plausibly alleged violations of Sections 1692e and

1692g based language concerning the amount she owed on her debt. Count

Three will, therefore, be dismissed.

      4.4    WCA Claim

      Count Four alleges a violation of Wis. Stat. § 427.104(1)(k) based on

the Letter giving the false impression that an attorney at Forster had

personally reviewed the circumstances of Bencomo’s debt. This claim

directly mirrors Count One; Bencomo alleges that the attorney-involvement

language violates both the FDCPA and the WCA.

      The WCA makes it unlawful for a debt collector “attempting to

collect an alleged debt arising from a consumer credit transaction or other

consumer transaction [to] . . . [u]se a communication which simulates legal

or judicial process or which gives the appearance of being authorized,

issued or approved by a government, governmental agency or attorney-at-

law when it is not.” Wis. Stat. § 427.104(1)(k). In evaluating whether a

collection letter complies with the WCA, courts apply the same

“unsophisticated consumer” standard used in FDCPA cases. Brunton v.

Nuvell Credit Corp., 785 N.W.2d 302, 314–15 (Wis. 2010).

      In light of this, the Court’s analysis regarding Count One is sufficient

to resolve Count Four as well. The Court has already concluded that the

unsophisticated consumer would understand that Forster’s role in sending

the Letter was as a debt collector, not as a lawyer. Therefore, for the same

reason that Bencomo’s Section 1692e claims in Count One will be dismissed,

her WCA claim must also be dismissed.

5.    LEAVE TO AMEND

      On May 16, 2019, long after briefing on the instant motions had

concluded and nine months after the case was filed, Bencomo filed a motion



                           Page 16 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 16 of 19 Document 56
for leave to file a second amended complaint. (Docket #47). She describes

her proposed amendments as making no “substantive changes” from the

operative amended complaint, other than adding factual allegations and

adding another claim under the WCA against all defendants. Id. at 2. The

new WCA claim is based on the same allegations underlying Bencomo’s

FDCPA claim in Count Three of her amended complaint.

       Rule 15(a)(2) provides that after a party has amended her pleading

once by right, she may amend her pleading again only with the opposing

party’s written consent or the court’s leave. Fed. R. Civ. P. 15(a)(2). “The

terms of the rule, however, do not mandate that leave be granted in every

case.” Airborne Beepers & Video, Inc. v. AT&T Mobility LLC, 499 F.3d 663, 666

(7th Cir. 2007).

       It is simply too late in the day for Bencomo to amend her complaint

once more. Under Federal Rule of Civil Procedure 1, the Court is to construe

all of the rules in order to secure the “just, speedy, and inexpensive

determination of every action.” See Perrian v. O'Grady, 958 F.2d 192, 195 (7th

Cir. 1992) (“The burden to the judicial system can justify a denial of a

motion to amend ‘even if the amendment would cause no hardship at all to

the opposing party.’”) (quoting Tamari v. Bache & Co. S.A.L., 838 F.2d 904,

908 (7th Cir. 1988)). Apart from the letter that Bencomo received in

discovery and attached to her proposed second amended complaint, all of

Bencomo’s proposed amendments could have been made in her previous

pleading. The defendants, and the Court, cannot be expected to be strung

along as Bencomo tries out every theory of liability she can imagine as those

theories come to her mind. Therefore, leave to file a second amended

complaint will be denied.




                          Page 17 of 19
Case 2:18-cv-01259-JPS Filed 07/15/19 Page 17 of 19 Document 56
       In light of that, Bencomo is free to file a new complaint if she wishes

that includes any new theories she did not present in her amended

complaint. Shortly after requesting leave to amend her pleading again,

Bencomo notified the Court of a ruling from a California district court that

found a letter virtually identical to the one in this case to violate the FDCPA.

(Docket #51); Chan v. Forster & Garbus, LLP, No. 218CV08650SVWJEM, 2019

WL 2265135 (C.D. Cal. May 24, 2019).2 That case involved a theory of

liability that Bencomo did not allege in her amended complaint.

Specifically, the plaintiff in Chan alleged, and the court agreed, that the

letter was materially misleading as to the debtor’s validation rights because

it did not make clear that “if Plaintiff had made the minimum payment due,

then Defendant would have stopped collections and returned the account

to Target and, consequently, Defendant would have had no obligation to

respond to a debt validation request made by Plaintiff.” Chan v. Forster & Garbus,

LLP, No. 218CV08650SVWJEM, 2019 WL 2265135 at *7 (emphasis added).

This is similar to the theories Bencomo alleged in Counts Two and Three of

her amended complaint, but it is distinct. This argument was not briefed by

the parties and, therefore, not considered by the Court. This and any other

theory of liability as to the Letter not alleged in Bencomo’s amended

complaint may be lodged in a new case.

6.     CONCLUSION

       For the reasons discussed herein, the Court finds that Bencomo’s

amended complaint fails to state a claim under either the FDCPA or the

WCA. The defendants’ motions to dismiss the amended complaint will be




       2Because the Court is dismissing Bencomo’s amended complaint without
leave to amend, her motion asking the Court to consider the California case is
moot. The motion will be denied as such.

                           Page 18 of 19
 Case 2:18-cv-01259-JPS Filed 07/15/19 Page 18 of 19 Document 56
granted. Bencomo’s motion for leave to file a second amended complaint

will be denied.

       Finally, all remaining pending motions not addressed in this Order,

except for Bencomo’s motion to seal, (Docket #50), will be denied as moot.

(Docket #30, #32, #38, #51, and #55). The motion to seal will be granted.

       Accordingly,

       IT IS ORDERED that Defendant Forster & Garbus LLP’s motion to

dismiss Plaintiff’s amended complaint (Docket #18) be and the same is

hereby GRANTED;

       IT IS FURTHER ORDERED that Defendants TD Bank USA, N.A.

and Target Corporation’s motion to dismiss Plaintiff’s amended complaint

(Docket #25) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to file

a second amended complaint (Docket #47) be and the same is hereby

DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to seal (Docket

#50) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the parties’ remaining pending

motions (Docket #30, #32, #38, #51, and #55) be and the same are hereby

DENIED as moot; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 15th day of July, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge

                          Page 19 of 19
Case 2:18-cv-01259-JPS Filed 07/15/19 Page 19 of 19 Document 56
